Opinión disidente emitida, en etapa de reconsideración, por el
Juez Asociado Señor Rebollo López.
El 13 de septiembre de 2005, y mediante la emisión de una errónea y —por qué no decirlo— arbitraria e injusta sentencia, de la cual disentimos sin opinión escrita, una mayoría de los integrantes del Tribunal revocó, sub silen-tio, una correcta y bien fundamentada normativa, o juris-prudencia, establecida por este Foro desde hace varias dé-cadas; jurisprudencia de avanzada y excelencia, en lo referente a los derechos de los trabajadores puertorrique-ños, la cual tiene como base una clara intención legislativa.
No cabe duda de que la decisión emitida por la Mayoría lesiona y lastima, de forma irreparable, a un sector de la clase obrera puertorriqueña —el empleado gubernamen-tal— al establecer, en un crudo acto de legislación judicial, un período de retroactividad —de tres años— relativo a la reclamación de salarios no devengados; ello a base de la improcedente aplicación, por analogía, de la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico,(1) estatuto que, por sus propios términos, excluye, o no aplica, a los empleados gubernamentales como los aquí de-mandantes peticionarios.
Como si todo lo anteriormente expuesto fuera poco, la Mayoría aduce, en apoyo de su errónea actuación, dos fun-damentos que merecen nuestro más enérgico repudio. De manera escueta y errónea se les aplica a los demandantes, de forma indirecta, la doctrina de incuria. Peor aún, si es que ello es posible, se hace depender los justos reclamos, o derechos, de los demandantes del costo económico que aca-rrea para la parte demandada su ejercicio. Dicho de otra manera, la Mayoría le ha puesto precio, en dólares y centavos, a la justicia que este Tribunal dispensa.
*98M
Es un principio jurídico universal que el término que tienen las personas para ejercer las diferentes acciones en reclamo de sus derechos no es, ni debe ser, ilimitado. Es por ello que se han establecido términos prescriptivos, los cuales son, naturalmente, prospectivos; esto es, éstos co-mienzan a contarse a partir de un momento en específico en adelante. La gran mayoría de los términos prescripti-vos, vigentes en nuestro ordenamiento, se encuentran en los diferentes estatutos que rigen las distintas materias legales.
Hay ocasiones, sin embargo, en que nos topamos con situaciones en que no existe un término prescriptivo esta-tuido para una situación en particular. De ordinario, ello se subsana por los estatutos, de índole general, que contiene nuestro ordenamiento. Esta fue la situación que aborda-mos en Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990). En esa ocasión nos enfrentamos a la interrogante sobre cuál era el término prescriptivo aplicable a las recla-maciones contra el Gobierno por salarios devengados, y no pagados, a sus empleados.(2) En virtud de que “nuestro or-denamiento tiene dispuesto que en las materias que se ri-gen por leyes especiales, la deficiencia de éstas se suplirá por las disposiciones [del Código Civil]”, en el referido caso concluimos que “el plazo para ejercitar una acción de recla-mación de salarios de un empleado gubernamental se rige por el Art. 1867 del Código Civil de Puerto Rico”. 31 L.P.R.A. see. 5297.(3)
*99Resolvimos en el antes citado caso que los empleados gubernamentales tienen el período de tres años —contados a partir del cese en la prestación de servicios— para pre-sentar la acción correspondiente en cobro de los haberes a que supuestamente tienen derecho y que no le fueron satisfechos. Determinamos, además, que a tenor con la ju-risprudencia que sobre este tema había desarrollado este Tribunal, estos tres años comenzaban a decursar cuando el empleado cesaba en su empleo, cuando interrumpía sus servicios por un período de tiempo(4) o cuando ocurría una novación en su contrato de empleo.(5)
Es importante enfatizar el hecho de que en el citado caso Aponte v. Srio. de Hacienda, E.L.A., ante, pág. 621, este Tribunal se negó a utilizar, de forma alguna, la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico debido a que “dicha [ley] específicamente ex-cluyó de su aplicación, entre otros, a los empleados gubernamentales”. (Énfasis suplido.)
Es por ello que, cuando menos, sorprende la actuación de la Mayoría en el caso al utilizar, por analogía, la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico para perjudicar los derechos de los empleados gubernamentales. En un burdo acto de legislación judicial, la Mayoría ha creado un nuevo término “prescriptivo” re-troactivo que limita a tres .años el tiempo por el cual el empleado gubernamental puede reclamar los salarios que *100no le fueron satisfechos, término contenido en la mencio-nada ley, la cual, repetimos, no le aplica a los empleados gubernamentales.
A esos efectos, la Mayoría señala que como “el Regla-mento de la UPR, que rige en lo esencial la reclamación de los peticionarios, no contiene disposición alguna sobre la retroactividad de reclamaciones salariales de los emplea-dos de esa institución”, existe una “laguna normativa”; en vista de ello, concluye —en un absurdo acto de malaba-rismo jurídico— que “procede aplicar el término más aná-logo, que es el que provee la Ley de Salario Mínimo”.
Como resulta obvio, la contradicción espantosa en la que incurre la Mayoría “salta a la vista y hiere la retina”.(6) Por un lado ésta acepta —realmente no le queda otro re-medio— que la Ley de Salario Mínimo, Vacaciones y Licen-cia por Enfermedad de Puerto Rico no aplica, o excluye, a los empleados gubernamentales. Ello no obstante, a ren-glón seguido, determina que el término de retroactividad de tres años que establece esa ley es el que debe utilizarse, por analogía, en el presente caso para coartar, o limitar, los derechos de los empleados gubernamentales; esto es, “por cuánto tiempo pasado se pueden reclamar salarios que no se pagaron”, a pesar de que se debían haber pagado.
La Mayoría pasa por alto, o ignora, el hecho de que en Aponte v. Srio. de Hacienda, E.L.A., ante, los empleados reclamaron, de forma retroactiva más de diez años de sa-larios no devengados, sin que este Tribunal limitara el nú-mero de años que podían ser reclamados. Específicamente en ese caso, los salarios reclamados correspondían a servi-cios prestados durante periodos que alcanzaban hasta los veintitrés años para algunos reclamantes. Esa era la norma jurisprudencial hasta hoy vigente, la cual, cierta-mente, le hacía justicia al empleado gubernamental.
*101Es evidente que ante la creación de la nueva norma ju-risprudencial, de ahora en adelante, los empleados guber-namentales que interesen reclamar la totalidad de sus de-rechos estarán obligados a instar sus reclamaciones, no a partir del momento dispuesto hasta ahora por el antes ci-tado Art. 1867 y por nuestra jurisprudencia —esto es, den-tro de los tres años del cese en su empleo, la interrupción de sus servicios o la novación de sus contratos— sino den-tro de los tres años contados a partir del día en que se prestó el servicio en particular no pagado,(7) situación que en el pasado nos hemos negado, específicamente, a avalar.
En Muñoz v. Corte, 63 D.P.R. 245 (1944) —caso que la Mayoría cita para intentar justificar su actuación, seña-lando que “esta cuestión no es realmente novel”, ya que había sido anticipada en éste— nos negamos, específica-mente, a resolver que el término prescriptivo establecido por el citado Art. 1867 del Código Civil comenzaba a decur-sar “desde que al final de cada semana recibió el pago de sus salarios”, por entender que dicha interpretación era contraria al historial legislativo y a la jurisprudencia in-terpretativa de la referida disposición estatutaria.
Resulta importante enfatizar que desde 1944 —fecha cuando resolvimos Muñoz v. Corte, ante— hemos señalado que esta cuestión, esto es, la de la retroactividad en esta clase de situaciones, debe ser resuelta por la Asamblea Le-gislativa, y no por este Tribunal.
No hay duda, en consecuencia, que no se trata, como nos quiere hacer creer la Mayoría, de que en nuestro ordena-*102miento jurídico exista un vacío, en cuanto a la retroactivi-dad aplicable a esta clase de casos, que haya que suplir. De lo que verdaderamente se trata es de que este Tribunal siempre ha entendido que este es un asunto de la exclusiva incumbencia de la Asamblea Legislativa de Puerto Rico y que hasta que este Cuerpo actúe sobre éste, se deberá per-mitir que el empleado gubernamental pueda reclamar por todos los años que no le pagaron lo que la ley ordenaba.
Lo más lamentable y desgraciado de la actuación mayo-ritaria, sin embargo, son las razones que expuso la Mayo-ría para intentar justificar su errónea actuación, funda-mentos que merecen el más enérgico rechazo de todos.
Se expresa en la sentencia mayoritaria, en primer lugar, que los empleados demandantes demoraron muchos años, sin justificación alguna, en presentar su acción. Nada más lejos de la verdad. Ignora la Mayoría que en el presente caso no estamos ante una dilación injustificada. Los em-pleados demandantes actuaron dentro del período pres-criptivo que para presentar su acción establecían las leyes pertinentes y su jurisprudencia interpretativa. Mal puede imputársele incuria a un demandante que actúa cum-pliendo con los términos vigentes en nuestro ordenamiento jurídico.
Por otro lado, la mayoría intenta justificar su errónea actuación expresando que ésta alivia la difícil situación presupuestaria de la demandada Universidad de Puerto Rico, asunto o consideración que resulta totalmente impertinente. La función de este Tribunal es hacer justicia. Ello se logra mediante la emisión, de manera imparcial y objetiva, de decisiones correctas en derecho. La injusticia no tiene cabida en este Tribunal. Mucho menos la tiene consideraciones relativas a dólares y centavos. Nos nega-mos a ponerle precio a la justicia que dispensamos.
*103En fin, no pudimos, ni estamos en posición de, suscribir este crudo, y arbitrario, acto de legislación judicial. Es por ello que disentimos.

 Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. see. 250).


 Este caso se trataba de demandas millonarias donde cientos de policías re-clamaban el pago de unos pasos de retribución concedidos por virtud de varias leyes laborables.


 El Art. 1867 del Código Civil, 31 L.P.R.A. see. 5297, dispone lo siguiente: “Por el transcurso de tres (3) años prescriben las acciones para el cumplimiento de las obligaciones siguientes:
“(1) La de pagar a los jueces, abogados, registradores, notarios, peritos, agentes y curiales, sus honorarios y derechos, y los gastos y desembolsos que hubie-sen realizado en el desempeño de sus cargos u oficios en los asuntos a que las obli-gaciones se refieran.
*99“(2) La de satisfacer a los farmacéuticos las medicinas que suministraron; a los profesores y maestros sus honorarios y estipendios por la enseñanza que dieron, o por el ejercicio de su profesión, arte u oficio.
“(3) La de pagar a los menestrales, criados y jornaleros el importe de sus servicios, y de los suministros o desembolsos que hubiesen hecho, concernientes a los mismos.
“(4) La de abonar a los posaderos la comida y habitación, y a los mercade-res el precio de los géneros vendidos a otros que no lo sean, o que siéndolo se dedi-quen a distinto tráfico.
“El tiempo para la prescripción de las acciones a que se refieren los tres párrafos anteriores se contará desde que dejaron de prestarse los respectivos servicios.”


 Aun cuando el patrono lo vuelva a emplear.


 Citando a Agostini v. Tribunal Superior, 82 D.P.R. 219, 230 (1961).


 In re Roldan González, 113 D.P.R. 238, 242 (1982).


 Un sencillo ejemplo ilustra lo anteriormente dicho: el patrono X deja de pagarle al empleado Y parte de los salarios correspondientes a 1997, 1998 y 1999. El empleado Y deja de trabajar para X en 2004, por lo que, a tenor con lo dispuesto en el citado Art. 1867, desde este momento tiene tres años —hasta 2007— para recla-mar los salarios no pagados. Ahora bien, de acuerdo con lo dispuesto en la sentencia mayoritaria, este empleado sólo podrá reclamar por los tres años “anteriores a la fecha en que entabló la reclamación judicial”, lo cual significa que si presenta su acción en 2007, sólo podrá reclamar por 2004, 2005 y 2006. El problema es que durante esos años el empleado no tiene nada que reclamar, ya que había cesado de trabajar en el 2004.